IN THE SUPREME COURT OF TEXAS

                                 No. 09-0476

             IN RE  JOHN O'QUINN AND CHARLES B. MUSSLEWHITE, JR.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' emergency request for stay of proceedings, filed  June
10, 2009, is granted.  All trial court proceedings in Cause  No.  2004-2333,
styled Ruben Hernandez, Walter  Boyaki  and  Miranda  &  Boyaki,  a  Limited
Partnership  vs.  John  O'Quinn,  Charles  Musslewhite,  Jr.,  and   Enrique
Arambula, in the 327th District Court of El Paso County, Texas,  are  stayed
pending further order of this Court.
      2.    The real  parties  in  interest  are  requested  to  respond  to
relators' petition for writ of mandamus on or before  3:00  p.m.;  June  22,
2009.
      3.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this June 11, 2009.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk